—Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered January 14,1986, convicting him of escape in the first degree, upon his plea of guilty, and imposing sentence.
.Ordered that the judgment is affirmed.
The defendant cannot be heard to complain that the imposed sentence was unduly harsh and excessive since it was negotiated for by the defendant during the plea bargaining process (see, People v Kazepis, 101 AD2d 816). In any event, we conclude that the defendant’s sentence was appropriate under the circumstances (see, People v Suitte, 90 AD2d 80) and did not constitute cruel and inhuman punishment (US Const 8th Amend). Mollen, P. J., Brown, Kunzeman and Eiber, JJ., concur.